UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2165



In Re: MICHAEL D. WILKINS,

                                                             Debtor.



MICHAEL D. WILKINS,

                                                Debtor - Appellant,

          versus


JAMES MURRAY; ANZILIA W. MURRAY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge.   (CA-00-840-3, BK-99-34315-SCS, 00-3024-AP, 00-
3048-AP, 00-3060-AP, 00-3075-AP, 00-3139-AP, 00-3163-AP)


Submitted:   February 25, 2002             Decided:   March 12, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Wilkins, Appellant Pro Se.      Bruce H. Matson, Troy
Savenko, LECLAIR RYAN, P.C., Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael D. Wilkins appeals from the district court’s orders

affirming the bankruptcy court’s resolution of his objection to

Appellees’ amended proof of claim and denying his motion for

reconsideration. We have reviewed the record, the district court’s

orders, and the bankruptcy court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Wilkins v. Murray, Nos. CA-00-840-3; BK-99-34315-SCS (E.D.

Va. July 12, 2001; July 27, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2